DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to the amendment filed on January 25, 2022. Claims 1-2, 5, 7-9, 12, 15-16, 19, and 26 are amended. Claims 3-4, 10-11, and 17-18 are canceled. 
Claims 1-2, 5-9, 12-16, are 19-26 and pending.
Applicant's arguments filed on 01/25/2022 regarding 35 USC 103(a) type rejections for claims 1-2, 5-9, 12-16, and 19-26 have been fully considered, and found persuasive. Therefore, previous 35 USC 103(a) type rejections are withdrawn.
REASONS FOR ALLOWANCE
Claims 1-2, 5-9, 12-16, and 19-26 are allowed.  
The prior art of record, Lentini ‘597, Eydelman ‘051, and Ellis ‘600, fail to teach or fairly suggest, the limitation of determine a data size associated with the transfer request; select a transfer mode from a plurality of transfer modes to perform the transfer request based at least on the data size when compared to the first threshold and the second threshold, the transfer mode utilizing flow control and at least one remote direct memory access (RDMA) operation; and utilize the transfer mode to perform the transfer request, the utilizing comprising: when the data size is greater than the first threshold and less than or equal to the second threshold: negotiate a size of a second circular buffer on the second computing node; initialize a first circular buffer on the first computing node in accordance with the size of the second circular buffer; copy data associated with the transfer request to the first circular buffer; and send the data associated with 
After thoroughly reviewing the related prior art, the application has been deemed allowable because of the limitation of determine a data size associated with the transfer request; select a transfer mode from a plurality of transfer modes to perform the transfer request based at least on the data size when compared to the first threshold and the second threshold, the transfer mode utilizing flow control and at least one remote direct memory access (RDMA) operation; and utilize the transfer mode to perform the transfer request, the utilizing comprising: when the data size is greater than the first threshold and less than or equal to the second threshold: negotiate a size of a second circular buffer on the second computing node; initialize a first circular buffer on the first computing node in accordance with the size of the second circular buffer; copy data associated with the transfer request to the first circular buffer; and send the data associated with the transfer request in one or Application No. 16/149,066 Attorney Docket No. 404995-US-NP Page 2 of 13more RDMA write record operations to the second circular buffer pointed to by a head pointer of the second circular buffer until all the data associated with the transfer request has been sent to the second computing node, wherein sending 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
CORRESPONDANCE INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA B HUQ whose telephone number is (571)270-3223. The examiner can normally be reached Monday - Friday: 8:30-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel L Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/FARZANA B HUQ/Primary Examiner, Art Unit 2455